UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2012 Date of Reporting Period: 03/31/2012 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF March 31, 2012 VALUE - COMMON STOCKS 93.51% Consumer Discretionary - Automobiles & Components 0.93% 285,000 Modine Manufacturing Company * $ Consumer Discretionary - Durables & Apparel 4.35% 115,000 Crocs, Inc. * 2,405,800 260,000 Liz Claiborne, Inc. * 3,473,600 55,000 Tupperware Brands Corporation 3,492,500 80,000 Vera Bradley, Inc. * 2,415,200 11,787,100 Consumer Discretionary - Media 1.16% 50,000 Morningstar, Inc. 3,152,500 Consumer Discretionary - Retailing 11.98% 105,000 Aaron's, Inc. 2,719,500 85,000 Ascena Retail Group, Inc. * 3,767,200 100,000 Body Central Corp. * 2,902,000 135,000 Express, Inc. * 3,372,300 55,000 Jos. A. Bank Clothiers, Inc. * 2,772,550 77,500 Monro Muffler Brake, Inc. 3,215,475 165,000 Pier 1 Imports, Inc. * 2,999,700 70,000 Select Comfort Corporation * 2,267,300 50,000 Ulta Salon, Cosmetics & Fragrance, Inc. 4,644,500 105,000 Zumiez Inc. * 3,791,550 32,452,075 Consumer Discretionary - Services 1.85% 130,000 Caribou Coffee Company, Inc. * 2,423,200 520,000 Wendy's Company (The) 2,605,200 5,028,400 Consumer Staples - Food & Staples Retailing 2.35% 42,500 PriceSmart, Inc. 3,094,425 70,000 United Natural Foods, Inc. * 3,266,200 6,360,625 Energy 4.47% 40,000 Atwood Oceanics, Inc. * 1,795,600 25,000 CARBO Ceramics Inc. 2,636,250 40,500 Dril-Quip, Inc. * 2,633,310 60,000 Rosetta Resources, Inc. * 2,925,600 30,000 SM Energy Company 2,123,100 12,113,860 Financials - Banks 3.65% 120,000 Associated Banc-Corp 1,675,200 95,000 Community Bank System, Inc. 2,734,100 73,394 First Financial Bancorp. 1,269,716 120,000 Glacier Bancorp, Inc. 1,792,800 45,000 IBERIABANK Corporation 2,406,150 9,877,966 Financials - Diversified 3.18% 23,000 Affiliated Managers Group, Inc. * 2,571,630 180,000 Duff & Phelps Corporation - Class A 2,797,200 100,000 Waddell & Reed Financial, Inc. 3,241,000 8,609,830 Financials - Insurance 0.55% 47,500 HCC Insurance Holdings, Inc. 1,480,575 Financials - Real Estate 3.27% 305,000 Monmouth Real Estate Investment Corporation - Class A 2,970,700 Page 1 195,000 Sabra Health Care REIT, Inc. 3,205,800 355,000 Summit Hotel Properties, Inc. 2,690,900 - 8,867,400 Health Care - Equipment & Services 13.66% 95,000 Abaxis, Inc. * 2,767,350 70,000 ABIOMED, Inc. * 1,553,300 159,000 Allscripts Healthcare Solutions, Inc. * 2,639,400 51,000 Computer Programs and Systems, Inc. 2,882,520 75,000 Cyberonics, Inc. * 2,859,750 120,000 DexCom, Inc. * 1,251,600 124,400 Insulet Corporation * 2,381,016 130,000 Masimo Corporation * 3,039,400 215,000 Merit Medical Systems, Inc. * 2,670,300 40,000 MWI Veterinary Supply, Inc. * 3,520,000 67,500 Neogen Corporation * 2,637,225 50,000 NxStage Medical, Inc. * 963,500 190,000 Omnicell, Inc. * 2,889,900 60,000 Sirona Dental Systems, Inc. * 3,092,400 55,000 Thoratec Corporation * 1,854,050 37,001,711 Industrials - Capital Goods 9.29% 120,000 Beacon Roofing Supply, Inc. * 3,091,200 42,650 Graco Inc. 2,263,009 31,500 Middleby Corporation (The) * 3,187,170 32,500 MSC Industrial Direct Co., Inc. - Class A 2,706,600 65,000 RBC Bearings Incorporated * 2,998,450 47,500 Regal-Beloit Corporation 3,113,625 60,000 Robbins & Myers, Inc. 3,123,000 73,125 Sun Hydraulics Corporation 1,912,950 65,000 Woodward Inc. 2,783,950 25,179,954 Industrials - Commercial & Professional Services 7.95% 110,000 Copart, Inc. * 2,867,700 60,000 Exponent, Inc. * 2,911,200 127,500 Healthcare Services Group, Inc. 2,711,925 80,000 Huron Consulting Group Inc. * 3,004,800 270,000 InnerWorkings, Inc. * 3,145,500 125,000 Mobile Mini, Inc. * 2,640,000 160,000 Standard Parking Corporation * 3,280,000 402,637 Swisher Hygiene, Inc. * 990,487 21,551,612 Industrials - Transportation 2.06% 75,000 Hub Group, Inc. - Class A * 2,702,250 130,000 Marten Transport, Ltd. 2,869,100 5,571,350 Information Technology - Hardware & Equipment 2.71% 70,000 Acme Packet, Inc. * 1,926,400 145,000 Finisar Corporation * 2,921,750 98,500 FLIR Systems, Inc. 2,493,035 7,341,185 Information Technology - Semiconductors & Semiconductor Equipment 3.76% 115,000 CEVA, Inc. * 2,611,650 140,000 Cirrus Logic Inc. * 3,332,000 240,000 RF Micro Devices, Inc. * 1,195,200 110,000 Skyworks Solutions, Inc. * 3,041,500 10,180,350 Information Technology - Software & Services 13.11% 47,500 ANSYS, Inc. * 3,088,450 90,000 Ariba, Inc. * 2,943,900 120,000 Bottomline Technologies (de), Inc. * 3,352,800 27,500 Concur Technologies, Inc. * 1,577,950 111,700 DealerTrack Holdings, Inc. * 3,380,042 197,300 Echo Global Logistics, Inc. * 3,176,530 25,000 FactSet Research Systems Inc. 2,476,000 125,000 Fortinet * 3,456,250 150,000 Higher One Holdings, Inc. * 2,242,500 Page 2 80,000 Jack Henry & Associates, Inc. 2,729,600 20,000 MercadoLibre, Inc. 1,955,800 54,500 MICROS Systems, Inc. * 3,013,305 55,000 SolarWinds, Inc. * 2,125,750 - 35,518,877 Materials 3.23% 58,500 AptarGroup, Inc. 3,204,045 110,000 RPM International, Inc. 2,880,900 70,000 Sensient Technologies Corporation 2,660,000 8,744,945 TOTAL COMMON STOCKS (cost $178,469,549) 253,336,865 SHORT-TERM INVESTMENTS 6.48% Commercial Paper - 5.80% $ Avery Dennison Corporation 04/02/12, 0.40% 1,000,000 1,200,000 Citigroup Funding Inc. 04/03/12, 0.32% 1,199,989 1,100,000 Bacardi U.S.A., Inc. 04/04/12, 0.42% 1,099,974 700,000 Tyco Electronics Group S.A. 04/05/12, 0.43% 699,975 1,350,000 Weatherford International Ltd. 04/05/12, 0.50% 1,349,944 1,400,000 Integrys Energy Group, Inc. 04/09/12, 0.37% 1,399,899 1,125,000 Tyco Electronics Group S.A. 04/09/12, 0.45% 1,124,902 1,000,000 Leggett & Platt, Incorporated 04/10/12, 0.32% 999,929 825,000 Bacardi U.S.A., Inc. 04/11/12, 0.43% 824,911 1,000,000 Diageo Capital plc 04/11/12, 0.42% 999,895 790,000 Rockwell Automation, Inc. 04/12/12, 0.23% 789,950 625,000 Bayer Corporation 04/13/12, 0.32% 624,939 1,250,000 Citigroup Funding Inc. 04/16/12, 0.32% 1,249,844 1,075,000 Bacardi Corporation 04/18/12, 0.43% 1,074,795 1,259,000 BMW US Capital, LLC 04/19/12, 0.31% 1,258,816 15,697,762 Variable Rate Security - 0.68% 1,848,421 American Family Financial Services, Inc.(1) 04/02/2012, 0.10% 1,848,421 TOTAL SHORT-TERM INVESTMENTS (cost $17,546,183) 17,546,183 TOTAL SECURITY HOLDINGS (cost $196,015,732) - 99.99% $270,883,048 OTHER ASSETS, NET OF LIABILITIES - 0.01% 41,596 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $270,924,644 * Non-income producing. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of March 31, 2012, investment cost for federal tax purposes was $196,211,368 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (5,180,740 ) Net unrealized appreciation $74,671,680 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Page 3 Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 15,697,762 Variable Rate Security 1,848,421 Level 3 - None - - Total $270,883,048 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/07/2012
